Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
3.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,878,660 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the claims of this application and the patented claims is that Applicant has omitted the following limitations “… determine, for each bonus marker, a bonus prize associated with that bonus marker and the highlighted denomination marker and control the one or more displays to display that bonus prize in a region of the one or more displays associated with that bonus marker” and added the limitations of “… determine a bonus prize associated with each of the one or more bonus markers and the highlighted denomination marker and control the one or more displays to display that bonus prize in a region of the one or more displays associated with each of the one or more bonus marker.”  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to omit and add some limitations because one of ordinary skill in the art would have realized that omitting and adding some limitations are an obvious expedient since the remaining elements perform the same functions as before. In re Karlson, 136 USPQ 184 (CCPA 1963).  

US Application Number: 17/247,477
US Patent Number: 10,878,660 B2
A gaming device comprising:
A gaming device comprising:
a credit input mechanism, the credit input mechanism configured to allow for a credit balance to be established in association with the gaming device, the credit balance increasable or decreasable responsive to a wagering activity associated with the gaming device;
a credit input mechanism, the credit input mechanism configured to allow for a credit balance to be established in association with the gaming device, the credit balance increasable or decreasable responsive to a wagering activity associated with the gaming device and according to a selected denomination of a plurality of denominations supported by the gaming device:
one or more displays;
one or more displays; 
one or more processors; and
one or more processors; and 
a memory storing computer-executable instructions which, when executed by the one or more processors, cause the one or more processors to, at least:
a memory, wherein: the memory, the one or more processors, and the display are operatively connected, and the memory stores computer-executable instructions which, when executed by the one or more processors, cause the one or more processors to:
control the one or more displays to display an attract mode display for a first wagering game that includes one or more bonus markers and a plurality of denomination markers associated with the one or more bonus markers, each denomination marker displaying a corresponding denomination of a plurality of denominations;
a)    control the one or more displays to display an attract mode display that includes one or more bonus markers and a plurality of denomination markers, each denomination marker displaying a corresponding denomination of the plurality of denominations supported by the gaming device;
control the one or more displays to highlight one of the plurality of denomination markers for each of the one or more bonus markers;
b)    control the one or more displays to highlight one of the denomination markers;
determine a bonus prize associated with each of the one or more bonus markers and the highlighted denomination marker and control the one or more displays to display that bonus prize in a region of the one or more displays associated with each of the one or more bonus marker;
c)    determine, for each bonus marker, a bonus prize associated with that bonus marker and the highlighted denomination marker and control the one or more displays to display that bonus prize in a region of the one or more displays associated with that bonus marker;
control the one or more displays to display a denomination transition in which the currently highlighted denomination marker for at least one of the one or more bonus markers reverts to a non-highlighted representation and a different denomination marker is highlighted; and
d)    control the one or more displays to display a denomination transition in which the currently highlighted denomination marker reverts to a non-highlighted representation and a next denomination marker is highlighted; and
control the one or more displays to display a bonus transition in which the bonus prize displayed in association with at least one of the one or more bonus markers changes to a bonus prize associated with both that bonus marker and the different denomination marker.
e) control the one or more displays to display a bonus transition in which the bonus prize displayed in association with at least one bonus marker changes to a bonus prize associated with both that bonus marker and the next denomination marker.



Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See references cited on PTO form 892.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD LANEAU whose telephone number is (571)272-6784.  The examiner can normally be reached on Mon-Thu 6-4:30 ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on 5712727673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


    PNG
    media_image1.png
    275
    275
    media_image1.png
    Greyscale








/Ronald Laneau/
Primary Examiner, Art Unit 3715